 



 

FS Credit Real Estate Income Trust, Inc. 8-K [fscreit-8k_012618.htm]

Exhibit 10.2

 

EXECUTION VERSION

 

GUARANTEE AGREEMENT

 

THIS GUARANTEE AGREEMENT, dated as of January 26, 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by FS CREDIT REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation
(“Guarantor”), in favor of GOLDMAN SACHS BANK USA, a New York state-chartered
bank, as buyer (“Buyer”).

 

RECITALS

 

A.           Pursuant to that certain Master Repurchase and Securities Contract
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), between Buyer
and FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company (“Seller”),
Seller has agreed to sell to Buyer, certain Eligible Assets, as defined in the
Repurchase Agreement, upon the terms and subject to the conditions as set forth
therein. Pursuant to the terms of that certain Custodial Agreement, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Custodial Agreement”), by and among Buyer, Seller and Wells
Fargo, National Association (“Custodian”), Custodian is required to take
possession of the Purchased Assets, along with certain other documents specified
in the Custodial Agreement, as Custodian of Buyer and any future purchaser, on
several delivery dates, in accordance with the terms and conditions of the
Custodial Agreement. Pursuant to the terms of that certain Pledge and Security
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), made by FS CREIT
Finance Holdings LLC, a Delaware limited liability company (“Pledgor”), in favor
of Buyer, Pledgor has pledged to Buyer all of the Collateral (as defined in the
Pledge Agreement). The Repurchase Agreement, the Custodial Agreement, the
Depository Agreement, the Servicing Agreement, the Fee Letter, the Parent
Guarantee Agreement, the Pledge Agreement and this Guarantee shall be referred
to herein as the “Transaction Documents”.

 

B.            Guarantor directly or indirectly owns one hundred percent (100%)
of the legal and beneficial limited liability company interest in, and controls,
Seller and Pledgor, and Guarantor will derive benefits, directly and indirectly,
from the execution, delivery and performance by Seller of the Transaction
Documents and the transactions contemplated by the Repurchase Agreement.

 

C.            It is a condition precedent to Buyer acquiring the Purchased
Assets pursuant to the Repurchase Agreement that Guarantor shall have executed
and delivered this Guarantee.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Transaction Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer as follows:

 

1.             Defined Terms. Each of the definitions set forth on Exhibit A
hereto are, solely for the purpose of Section 9 hereof, hereby incorporated
herein by reference. Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are intended to be used as such terms
are so defined in the Repurchase Agreement.

 





 

 

2.            Guarantee. (a) Subject to Sections 2(b), 2(c) and 2(d) below,
Guarantor hereby unconditionally and irrevocably guarantees to Buyer the prompt
and complete payment and performance when due, whether at stated maturity, by
acceleration of the Repurchase Date or otherwise, of all of the following: (i)
all payment obligations owing by Seller and Pledgor to Buyer under or in
connection with the Repurchase Agreement or any of the other Transaction
Documents or other agreements relating thereto, (ii) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing, and (iii)
any other obligations of Seller and Pledgor with respect to Buyer under each of
the Transaction Documents (collectively, the “Obligations”).

 

(b)         Notwithstanding anything in Section 2(a) herein to the contrary, but
subject in all cases to Sections 2(c) and 2(d) below, the maximum liability of
Guarantor hereunder and under the Transaction Documents shall in no event exceed
fifty percent (50%) of the then-currently unpaid aggregate Purchase Prices of
all Purchased Assets.

 

(c)          Notwithstanding the foregoing, or any other provision herein to the
contrary, the applicable maximum limitation on recourse liability as set forth
in Section 2(b) above SHALL BECOME NULL AND VOID and shall be of no further
force and effect, and the Obligations shall be full recourse to Guarantor, upon
the occurrence of any of the following:

 

(i)          a voluntary bankruptcy or insolvency proceeding is commenced by
Seller, Pledgor or Guarantor against Seller under the Bankruptcy Code or any
similar federal or state law;

 

(ii)         Seller, Pledgor or Guarantor consents to or joins in any
application for the appointment of a custodian, receiver, trustee or examiner
for Seller or Seller’s assets and liabilities;

 

(iii)        an involuntary bankruptcy or insolvency proceeding is commenced
against Seller, Pledgor or Guarantor in connection with which Seller, Pledgor or
Guarantor or any Affiliate of any of the foregoing (alone or in any combination)
(A) has or have colluded or conspired in any way with the creditors commencing
or filing such proceeding, (B) has solicited or caused to be solicited petition
creditors for any involuntary bankruptcy or insolvency petition against Seller,
Pledgor or Guarantor from any Person, or (C) has filed an answer consenting to
or joining in with respect to such involuntary bankruptcy or insolvency
proceeding;

 

(iv)        the gross negligence or willful misconduct of Seller, Pledgor or
Guarantor which results in the seizure or forfeiture of the Purchased Assets or
any portion thereof, or Seller’s interest therein;

 

(v)         any breach of the separateness covenants set forth in Article 12 of
the Repurchase Agreement that results in the substantive consolidation of any of
the assets and/or liabilities of Seller or Pledgor with any other Person
(including, without limitation, in connection with any proceeding under any
Insolvency Law); and

 



 -2-

 

 

(vi)        a Market Disruption Event.

 

(d)          In addition to the foregoing, and notwithstanding the limitations
on recourse liability set forth in Section 2(b) above, Guarantor shall be liable
to Buyer for any costs, losses, claims, expenses or other liabilities actually
incurred by Buyer resulting solely from any of the following matters:

 

(i)          fraud, intentional misrepresentation or willful misconduct by
Seller, Pledgor, or Guarantor, or any Affiliate of Seller, Pledgor or Guarantor
in connection with the execution and delivery of this Guarantee, the Repurchase
Agreement or any of the other Transaction Documents, or any certificate, report,
financial statement or other instrument or document furnished to Buyer at the
time of the closing of the Repurchase Agreement or during the term of the
Repurchase Agreement;

 

(ii)         any material breach by Seller, Guarantor or any of their respective
Affiliates, of any representations and warranties relating to Environmental
Laws, or any indemnity for documented and out-of-pocket costs incurred in
connection with the violation of any Environmental Law, the correction of any
environmental condition, or the removal of any Materials of Environmental
Concern, in each case in any way affecting Seller’s or Guarantor’s properties or
any of the Purchased Assets; and

 

(iii)        Seller’s failure to obtain Buyer’s prior written consent to any
subordinate financing or voluntary Liens in each case that encumber any or all
of the Purchased Assets that are not permitted under the Transaction Documents.

 

(e)          Guarantor further agrees to pay any and all documented and
out-of-pocket expenses (including, without limitation, all reasonable fees and
disbursements of counsel) which may be paid or incurred by Buyer in enforcing
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guarantee after the occurrence and during the continuance of an Event of
Default. This Guarantee shall remain in full force and effect until the later of
(i) the date upon which the Obligations are paid in full and (ii) the
termination of the Repurchase Agreement, notwithstanding that from time to time
prior thereto, Seller and/or Pledgor may be free from any Obligations.

 

(f)           Nothing herein shall be deemed a waiver of any right which Buyer
may have under Sections 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the outstanding
obligations under the Repurchase Agreement or to require that all Purchased
Assets shall continue to secure all of the outstanding obligations owing to
Buyer in accordance with the Repurchase Agreement or any other Transaction
Documents.

 

(g)          No payment or payments made by Seller, Pledgor or any other Person
or received or collected by Buyer from Seller, Pledgor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations under this
Guarantee until the Obligations are paid in full.

 



 -3-

 

 

(h)           Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of any liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guarantee for such purpose; provided, however, that failure to deliver to Buyer
any such notice shall not constitute a waiver by Guarantor of any defense of
payment or performance.

 

3.             Subrogation. Upon making any payment hereunder, Guarantor shall
be subrogated to the rights of Buyer against Seller and Pledgor and any
collateral for any Obligations with respect to such payment; provided, that
Guarantor shall not seek to enforce any right or receive any payment by way of
subrogation until all amounts due and payable by Seller or Pledgor to Buyer
under the Transaction Documents or any related documents have been paid in full;
provided, further, that such subrogation rights shall be subordinate in all
respects to all amounts owing to Buyer under the Transaction Documents.

 

4.             Amendments, etc. with Respect to the Obligations. Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against Guarantor, and without notice to or further assent by Guarantor,
any demand for payment of any of the Obligations made by Buyer may be rescinded
by Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer and any
Transaction Document and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Buyer shall have no
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or any property subject thereto. When making any
demand hereunder against Guarantor, Buyer may, but shall be under no obligation
to, make a similar demand on Seller or any other Person, and any failure by
Buyer to make any such demand or to collect any payments from Seller or any such
other Person or any release of Seller or such other Person shall not relieve
Guarantor of its Obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
Buyer against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 



 -4-

 

 

5.             Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees
that its obligations under this Guarantee constitute a guarantee of payment when
due and not of collection. Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller and Guarantor, on the one hand, and Buyer, on the other hand, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. Guarantor waives promptness, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller or Guarantor with respect to the Obligations. This Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of any
Transaction Document, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to or Knowledge of Seller and Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations, in bankruptcy or in any other instance. When pursuing its rights
and remedies hereunder against Guarantor, Buyer may, but shall be under no
obligation, to pursue such rights and remedies that Buyer may have against
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
Buyer to pursue such other rights or remedies or to collect any payments from
Seller or any such other Person or to realize upon any such collateral security
or guarantee or to exercise any such right of offset, or any release of Seller
or any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of Buyer against Guarantor. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor and its successors and assigns thereof, and shall inure to
the benefit of Buyer and its permitted successors, endorsees, transferees and
assigns, until all the Obligations and the obligations of Guarantor under this
Guarantee shall have been satisfied by payment in full.

 

(b)           Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:

 

(i)            Guarantor hereby waives any defense arising by reason of, and any
and all right to assert against Buyer any claim or defense based upon, an
election of remedies by Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against Seller or any other guarantor for reimbursement or contribution,
and/or any other rights of Guarantor to proceed against Seller, any other
guarantor or any other person or security.

 

(ii)           Guarantor is presently informed of the financial condition of
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about the financial condition of Seller, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than Buyer for
such information and will not rely upon Buyer for any such information. Absent a
written request for such information by Guarantor to Buyer, Guarantor hereby
waives the right, if any, to require Buyer to disclose to Guarantor any
information which Buyer may now or hereafter acquire concerning such condition
or circumstances including, but not limited to, the release of or revocation by
any other guarantor.

 



 -5-

 

 

(iii)        Guarantor has independently reviewed the Transaction Documents and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guarantee to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer, now or at any time and from time to time in the future.

 

6.            Reinstatement. This Guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for Seller
or any substantial part of the property of Seller, or otherwise, all as though
such payments had not been made.

 

7.            Payments. Guarantor hereby agrees that the Obligations will be
paid to Buyer, without set-off or counterclaim in United States Dollars at the
address specified in writing by Buyer.

 

8.            Representations and Warranties. Guarantor represents and warrants
that:

 

(a)           It is duly organized, validly existing and in good standing under
the laws and regulations of its jurisdiction of incorporation or organization,
as the case may be. It is duly licensed, qualified, and in good standing in
every state where such licensing or qualification is necessary for the
transaction of its business. It has the power to own and hold the assets it
purports to own and hold, and to carry on its business as now being conducted
and proposed to be conducted, and has the power to execute, deliver, and perform
its obligations under this Guarantee and the other Transaction Documents;

 

(b)          This Guarantee has been duly executed by it, for good and valuable
consideration. This Guarantee constitutes a legal, valid and binding obligation
of Guarantor enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in proceedings in
equity or at law);

 

(c)          Guarantor does not believe, nor does it have any reason or cause to
believe, that it cannot perform in all respects all covenants and obligations
contained in this Guarantee applicable to it;

 

(d)          The execution, delivery and performance of this Guarantee will not
violate (i) its organizational documents, (ii) any contractual obligation to
which it is now a party or constitute a default thereunder, or result thereunder
in the creation or imposition of any Lien upon any of its assets, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
it, or (iv) any applicable Requirement of Law;

 

(e)          There is no action, suit, proceeding, litigation, investigation,
arbitration or proceeding of or before any arbitrator or Governmental Authority
is pending or, to the Knowledge of Guarantor, threatened by or against Guarantor
or against its assets (i) with respect to any of the Transaction Documents or
any of the transactions contemplated hereby or thereby or (ii) that could
reasonably be expected to have a Material Adverse Effect. Guarantor is in
compliance in all material respects with all Requirements of Law. Guarantor is
not in default in any material respect with respect to any judgment, order,
writ, injunction, decree, rule, or regulation of any arbitrator or Governmental
Authority;

 



 -6-

 

 

(f)            Guarantor has timely filed all required federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all federal and other Taxes (whether or not shown on a
return), which have become due, except for Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP. Guarantor
has satisfied all of its withholding tax obligations. No tax Liens have been
filed against any assets of Guarantor and no claims are currently being asserted
in writing against Guarantor with respect to Taxes (except for Liens and with
respect to Taxes not yet due and payable or Liens or claims with respect to
Taxes that are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP);

 

(g)           No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any Governmental
Authority or any other Person is required to authorize, or is required in
connection with, (i) the execution and performance of this Guarantee, (ii) the
legality, validity, binding effect or enforceability of this Guarantee against
it or (iii) the consummation of the transactions contemplated by this Guarantee;
and

 

(h)           There are no judgments against Guarantor unsatisfied of record or
docketed in any court located in the United States of America which would
reasonably be expected to result in a Material Adverse Effect, and no Act of
Insolvency has ever occurred with respect to it.

 

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.

 

9.             Financial Covenants.

 

(a)           Guarantor hereby agrees that, until the Repurchase Obligations
have been paid in full, Guarantor shall not:

 

(i)            (A) at any time from and after the Closing Date until the date
that the amount of equity capital received by Guarantor equals or exceeds One
Hundred Twenty-Five Million and No/100 Dollars ($125,000,000.00), permit its
Liquidity to be less than seven and one-half percent (7.50%) of the Maximum
Facility Amount and (B) at any time thereafter, permit its Liquidity to be less
than seven and one half percent (7.50%) of the aggregate outstanding Purchase
Prices of all Purchased Assets subject to Transactions as of such date of
determination;

 



 -7-

 

 

(ii)           permit its Tangible Net Worth at any time to be less than an
amount equal to thirty-seven million five hundred thousand dollars ($37,500,000)
plus seventy-five percent (75%) of the net cash proceeds of any equity issuance
by Guarantor; and

 

(iii)          permit its Interest Coverage Ratio to be less than 1.5 to 1.0;

 

(iv)         permit at any time the ratio of its Total Indebtedness to the
Tangible Net Worth of Guarantor, calculated in accordance with GAAP, to be
greater than 3.0 to 1.0.

 

(b)           Guarantor’s compliance with the covenants set forth in this
Section 9 must be evidenced by the financial statements and by a Covenant
Compliance Certificate in the form of Exhibit IX to the Repurchase Agreement
furnished together therewith, as provided by Seller to Buyer pursuant to Article
11(g) of the Repurchase Agreement and compliance with all such covenants are
subject to continuing verification of Buyer and Guarantor shall provide
information that is reasonably requested by Buyer with respect to any lawsuits
and/or other matters disclosed in any financial statements of Guarantor
delivered to Buyer which would reasonably be expected to have a Material Adverse
Effect on Guarantor’s ability to comply with the covenants set forth in this
Section 9; provided, that, for the avoidance of doubt, such continued
verification shall not obligate Guarantor or Seller to provide additional
financial statements or Covenant Compliance Certificates other than those
required under Article 11(g) of the Repurchase Agreement.

 

10.           Further Covenants of Guarantor:

 

(a)           Taxes. Guarantor will timely file all required federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and will pay all federal and other Taxes (whether or not shown on a
return), which have become due, except for Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP.

 

(b)           Anti-Money Laundering, Anti-Corruption and Economic Sanctions.

 

(i)            Guarantor is in compliance, in all material respects, with (A)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, (B) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism of 2001
(the “USA PATRIOT Act of 2001”), and (C) the United States Foreign Corrupt
Practices Act of 1977, as amended, and any other applicable anti-bribery laws
and regulations. No part of the proceeds of any Transaction will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(ii)           Guarantor agrees that, from time to time upon the prior written
request of Buyer, it shall execute and deliver such further documents, provide
such additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act of 2001 and
to fully effectuate the purposes of this Guarantee); provided, however, that
nothing in this Section 10(b)(ii) shall be construed as requiring Buyer to
conduct any inquiry or decreasing Guarantor’s responsibility for its statements,
representations, warranties or covenants hereunder. In order to enable Buyer and
its Affiliates to comply with any anti-money laundering program and related
responsibilities including, but not limited to, any obligations under the USA
Patriot Act of 2001 and regulations thereunder, Guarantor on behalf of itself
and its Affiliates makes the following representations and covenants to Buyer
and its Affiliates, that neither Guarantor, nor, any of its Affiliates, is a
Prohibited Investor and Guarantor is not acting on behalf of or on behalf of any
Prohibited Investor. Guarantor agrees to promptly notify Buyer or a person
appointed by Buyer to administer their anti-money laundering program, if
applicable, of any change in information affecting this representation and
covenant.

 



 -8-

 

 

(c)           Office of Foreign Assets Control. Guarantor warrants, represents
and covenants that neither Seller, any of its Affiliates or the Purchased Assets
are or will be an entity or Person that is or is owned or controlled by a Person
that is the subject of any Sanctions. Guarantor covenants and agrees that, with
respect to the Transactions under this Guarantee, none of Guarantor or, to
Guarantor’s Knowledge, any of its Affiliates will conduct any business, nor
engage in any transaction, assets or dealings, with any Person who is the
subject of Sanctions. Guarantor further covenants and agrees that it will not,
directly or indirectly, use the proceeds of the facility, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person to fund or facilitate any activities or business of or with any
Person who is the subject of Sanctions or in any country or territory that, at
the time of such funding or facilitation, is the subject of Sanctions.

 

(e)           Limitation on Distributions. After the occurrence and during the
continuation of any Event of Default, Guarantor shall not declare or make any
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any equity or partnership interest of Guarantor, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Guarantor,
provided that Guarantor may distribute the minimum amount of cash required to be
distributed so that Guarantor (including its qualifying subsidiaries) can
maintain its status as a “real estate investment trust” (or qualifying
subsidiary, as applicable) under Sections 856 through 860 of the Code and such
distributions are actually used to maintain Guarantor’s status as a “real estate
investment trust” under Sections 856 through 860 of the Code.

 

(f)           Shareholder Cash Collateral Accounts. No later than ninety (90)
days after the Closing Date, Guarantor shall (i) (A) transfer (or cause to be
transferred) cash from the Shareholder Cash Collateral Accounts to an
unencumbered and unrestricted account held by Guarantor, (B) raise equity
capital and/or (C) otherwise cause the minimum Liquidity covenant set forth in
Section 9(a)(i) hereof to be satisfied, in each case, without giving effect to
the Shareholder Liquidity Balance, (ii) remove (or cause to be removed) the
liens on all amounts on deposit in the Shareholder Cash Collateral Accounts or
(iii) utilize (or cause to be utilized) all amounts on deposit in the
Shareholder Cash Collateral Accounts to fund investments of Guarantor or its
consolidated Subsidiaries such that, after giving effect thereto, the balance of
the Shareholder Cash Collateral Accounts has been reduced to zero. Upon
completion of the actions described in clauses (i), (ii) or (iii) of the
preceding sentence, Guarantor shall provide (or cause to be provided) written
evidence of completion satisfactory to Buyer.

 



 -9-

 

 

11.           Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default and upon any Obligations becoming due and payable by
Guarantor (whether at stated maturity, by acceleration or otherwise), Guarantor
hereby irrevocably authorizes Buyer and its Affiliates, without notice to
Guarantor, any such notice being expressly waived by Guarantor to the extent
permitted by applicable law, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer to or for the credit or the
account of Guarantor, or any part thereof in such amounts as Buyer may elect,
against and on account of the obligations and liabilities of Guarantor to Buyer
hereunder and claims of every nature and description of Buyer against Guarantor,
in any currency, arising under any Transaction Document, as Buyer may elect,
whether or not Buyer has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Buyer shall
notify Guarantor promptly of any such set-off and the application made by Buyer,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Buyer under this Section 11 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Buyer may have.

 

12.           Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.           Section Headings. The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

14.           No Waiver; Cumulative Remedies. Buyer shall not by any act (except
by a written instrument pursuant to Section 15 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any default or event of default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

15.           Waivers and Amendments; Successors and Assigns; Governing Law.
None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Buyer. This Guarantee shall be binding upon successors and assigns
of Guarantor and shall inure to the benefit of Buyer, and their respective
successors and permitted assigns. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 



 -10-

 

 

16.           Notices. Unless otherwise provided in this Guarantee, all notices,
consents, approvals and requests required or permitted hereunder shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) hand delivery, with proof of delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of delivery or (d) by
telecopier (with answerback acknowledged) or e-mail provided that such
telecopied or e-mailed notice must also be delivered by one of the means set
forth above, to the address specified below or at such other address and person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section 16. A notice shall be deemed to have been given: (w) in the case
of hand delivery, at the time of delivery, (x) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (y) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (z) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Section 16. A party receiving a notice that does not comply
with the technical requirements for notice under this Section 16 may elect to
waive any deficiencies and treat the notice as having been properly given.

 

Buyer:

Goldman Sachs Bank USA



200 West Street
New York, New York 10282



Attention:          Mr. Jeffrey Dawkins
Telephone:        (212) 902-6852



Facsimile:          (212) 977-4870



Email:                 jeffrey.dawkins@gs.com



 



 

With copies to:

Paul Hastings LLP
200 Park Avenue
New York, NY 10166
Attention:          Lisa A. Chaney, Esq.
Facsimile:          (212) 230-7793



Email:                lisachaney@paulhastings.com

 

Guarantor:

FS Credit Real Estate Investment Trust, Inc.



201 Rouse Boulevard

Philadelphia, PA 19112

Attention: Chief Financial Officer

Telephone: (215) 495-1150

Telecopy: (215) 339-1931

Email:     credit.notices@fsinvestments.com

Email:     FSCREIT_TEAM@fsinvestments.com



 



 -11-

 

 

17.           SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND BUYER
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)          SUBMITS TO THE NON- EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Guarantee or relating in any way to this Guarantee, the Repurchase
Agreement or any Transaction under the Repurchase Agreement;

 

(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and any right of jurisdiction on account of its place of residence or
domicile;

 

(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN SECTION 16 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED; AND

 

(D)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

 

18.           Integration. This Guarantee represents the agreement of Guarantor
with respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

 

19.           Counterparts. This Guarantee may be executed in counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
by telecopier or other electronic transmission (including a .pdf e-mail
transmission) of an executed counterpart of a signature page to this Guarantee
shall be effective as delivery of an original executed counterpart of this
Guarantee.

 



 -12-

 

 

20.           Acknowledgments. Guarantor hereby acknowledges that:

 

(a)           Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guarantee and the related documents;

 

(b)           Buyer does not have any fiduciary relationship to Guarantor, and
the relationship between Buyer, on the one hand, and Guarantor, on the other, is
solely that of creditor and surety; and

 

(c)           no joint venture exists between or among any of Buyer, Guarantor
and/or Seller.

 

21.           Intent. Guarantor intends for this Guarantee to be a credit
enhancement related to a repurchase agreement, within the meaning of Section
101(47) of the Bankruptcy Code and, therefore, for this Guarantee to be itself a
repurchase agreement, within the meaning of Section 101(47) and Section 559 of
the Bankruptcy Code.

 

22.           WAIVERS OF JURY TRIAL. EACH OF GUARANTOR AND BUYER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY
COUNTERCLAIM HEREIN OR THEREIN.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -13-

 



 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 



  GUARANTOR:       FS REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation
        By: /s/ William Goebel         Name: William Goebel         Title: Chief
Financial Officer

 

 -14-

 



 

Exhibit A

 

Definitions

 

“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

 

“Cash and Cash Equivalents”: Any of the following: (a) cash, (b) fully federally
insured demand deposits, and (c) securities with maturities of thirty (30) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof.

 

“Consolidated EBITDA”: With respect to any Person, for any period of four
consecutive fiscal quarters ended on the last day of any fiscal quarter of such
Person, an amount equal to, the following, all determined on a consolidated
basis, without duplication, for any Person and its consolidated Subsidiaries in
accordance with GAAP: (a) Consolidated Net Income (or loss) of such Person, plus
(b) the following (but only to the extent actually deducted in calculating such
Consolidated Net Income (or loss)): (i) depreciation and amortization expense,
(ii) Interest Expense, (iii) income tax expense, (iv) extraordinary or non-cash
non-recurring losses and (v) transaction costs in connection with the Repurchase
Documents, and minus (c) the following (but only to the extent actually added in
calculating such Consolidated Net Income (or loss)): extraordinary or non-cash
non-recurring gains; determined, in each case, on a consolidated basis.

 

“Consolidated Net Income”: With respect to any Person for any period of four
consecutive fiscal quarters ended on the last day of any fiscal quarter of such
Person, the sum of all the consolidated net income of such Person and its
consolidated Subsidiaries determined in accordance with GAAP and in each case,
determined on a consolidated basis without duplication.

 

“Contingent Liabilities”: With respect to any Person as of any date of
determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantee Obligations) of such Person in respect of
“off-balance sheet arrangements” (as defined in the Off-Balance Sheet Rules
defined below in this definition), (b) obligations, including Guarantee
Obligations, whether or not required to be disclosed in the footnotes to such
Person’s financial statements, guaranteeing in whole or in part any non-recourse
Indebtedness, lease, dividend or other obligation, excluding, however (i)
contractual indemnities (including any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and (ii)
guarantees of non-monetary obligations that have not yet been called on or
quantified, of such Person or any other Person, and (c) forward commitments or
obligations to fund or provide proceeds with respect to any loan or other
financing that is obligatory and non-discretionary on the part of the lender.
The amount of any Contingent Liabilities described in the preceding clause (b)
shall be deemed to be (i) with respect to a guarantee of interest or interest
and principal, or operating income guarantee, the sum of all payments required
to be made thereunder (which, in the case of an operating income guarantee,
shall be deemed to be equal to the debt service for the note secured thereby),
through (x) in the case of an interest or interest and principal guarantee, the
stated date of maturity of the obligation (and commencing on the date interest
could first be payable thereunder), or (y) in the case of an operating income
guarantee, the date through which such guarantee will remain in effect, and (ii)
with respect to all guarantees not covered by the preceding clause (i), an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
in the footnotes to the most recent financial statements of such Person.

 



 -15-

 

 

“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.

 

“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based on one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

 

“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized but unissued on any date.

 

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 



 -16-

 

 

“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); and provided, further, that in
the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum anticipated
liability in respect thereof as reasonably determined by such Person.

 

“Indebtedness”: With respect to any Person and any date, all of the following
with respect to such Person as of such date: (a) obligations in respect of money
borrowed (including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise), (b)
obligations, whether or not for money borrowed: (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment), (e)
Off–Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligations of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any other
obligation of such Person with respect to such Purchased Asset that is senior to
such Purchased Asset, purchase obligation, repurchase obligation, sale/buy-back
agreement, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatory redeemable stock)), (h) net obligations under any Derivatives Contract
not entered into as a hedge against existing indebtedness, in an amount equal to
the Derivatives Termination Value thereof, (i) all non-recourse Indebtedness,
recourse indebtedness and all indebtedness of other Persons that such Person has
guaranteed or is otherwise recourse to such Person, (j) all indebtedness of
another Person secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than,
except with respect to any Purchased Asset, any Liens granted pursuant to the
Repurchase Documents) on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, that if such Person has not
assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien, (k) all Contingent
Liabilities, (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services, (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise), and (n) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise.

 



 -17-

 

 

“Interest Coverage Ratio”: As of any date of determination in respect of any
fiscal quarter, Consolidated EBITDA for the preceding four fiscal quarters
divided by Interest Expense for the preceding four fiscal quarters.

 

“Interest Expense”: With respect to any Person in respect of any period of four
consecutive fiscal quarters, ended on the last day of any fiscal quarter of such
Person, determined on a consolidated basis without duplication, consolidated
interest expense of Guarantor, whether paid or accrued, without deduction of
consolidated interest income of Guarantor, including, without limitation or
duplication, or, to the extent not so included, with the addition of: (i)
interest expense associated with any interest rate hedging activity of
Guarantor; (ii) the amortization of debt discounts by Guarantor; and (iii)
prepayment penalties and debt extinguishment charges paid by Guarantor, in all
cases as reflected in the applicable consolidated financial statements of
Guarantor and all as determined in accordance with GAAP.

 

“Liquidity”: With respect to Guarantor and any date, the amount of (i)
unrestricted and unencumbered (other than pursuant to the Repurchase Documents)
Cash and Cash Equivalents held by Guarantor and its consolidated Subsidiaries
(including, without limitation, Cash and Cash Equivalents held by Seller), (ii)
the aggregate amount of all unfunded investor capital commitments of Guarantor,
if any, that are available to be called on without condition (other than
customary notice conditions or as otherwise set forth in the limited partnership
agreement of Guarantor) and are not pledged to any other Person or subject to
any Lien (other than pursuant to a subscription financing line of credit), net
of amounts outstanding under any subscription financing line of credit of
Guarantor or any of its consolidated Subsidiaries and (iii) the Shareholder
Liquidity Balance, provided, however, no portion of the Shareholder Liquidity
Balance shall be included in the calculation of Liquidity from and after the
date that is ninety (90) days after the Closing Date unless the liens on all
amounts on deposit in the Shareholder Cash Collateral Accounts have been removed
and Guarantor has provided Buyer with written evidence thereof satisfactory to
Buyer.

 



 -18-

 

 

“Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off-Balance Sheet Arrangements and Aggregate Contractual
Obligations, Securities Act Release Nos. 33-8182; 34-47264; FR-67 International
Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982 (Feb. 5, 2003)
(codified at 17 CFR Parts 228, 229 and 249).

 

“Preferred Equity”: A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument and
excluding any perpetual preferred equity positions) evidenced by a stock share
certificate or other similar ownership certificate representing the entire
equity ownership interest in entities that own income producing commercial real
estate.

 

“Shareholder Cash Collateral Accounts”: Each of the deposit accounts established
by Franklin Square Holdings, L.P. and Rialto Investments, LLC pursuant to the
terms and conditions of the Master Repurchase and Securities Contract, dated as
of August 30, 2017, by and between Wells Fargo Bank, National Association and FS
CREIT Finance WF-1 LLC.

 

“Shareholder Liquidity Balance”: With respect to any Person and its consolidated
Subsidiaries, an amount equal to the Cash and Cash Equivalents held in both
Shareholder Cash Collateral Accounts.

 

“Tangible Net Worth”: With respect to Guarantor on any date of determination,
(A) the sum of (i) all amounts that would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of Guarantor and
its consolidated Subsidiaries at such date, plus (ii) the aggregate amount of
all unfunded investor capital commitments of Guarantor and its consolidated
Subsidiaries, if any, that are available to be called on without condition
(other than customary notice conditions or as otherwise set forth in the limited
partnership agreement of Guarantor) and are not pledged to any other Person or
subject to any Lien (other than pursuant to a subscription financing line of
credit), net of amounts outstanding under any subscription financing line of
credit of Guarantor or any of its consolidated Subsidiaries, plus (iii) the
Shareholder Liquidity Balance, provided, however, no portion of the Shareholder
Liquidity Balance shall be included in the calculation of Tangible Net Worth
from and after the date that is ninety (90) days after the Closing Date unless
the liens on all amounts on deposit in the Shareholder Cash Collateral Accounts
have been removed and Guarantor has provided Buyer with written evidence thereof
satisfactory to Buyer, minus (B) the sum of (i) amounts owing to Guarantor from
any Affiliate thereof, or from officers, employees, partners, members,
directors, shareholders or other Persons similarly affiliated with Guarantor or
any Affiliate thereof, (ii) intangible assets of Guarantor and its consolidated
Subsidiaries, if any, and (iii) prepaid Taxes and/or expenses, all on or as of
such date and all without duplication as determined in accordance with GAAP.

 

“Total Indebtedness”: As of any date of determination, without duplication, all
Indebtedness of Guarantor and its consolidated Subsidiaries on or as of such
date.

 



 -19-

 